1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   ROSA MARIA VILLALOBOS,                               Case No.: 19cv1312-LL
12                                       Plaintiff,
                                                          ORDER DISMISSING FIRST
13   v.                                                   AMENDED COMPLAINT
                                                          WITHOUT PREJUDICE
14   ANDREW SAUL,
15                                    Defendant.
16
17
           On August 13, 2019, the Court granted Plaintiff’s motion for IFP status and
18
     dismissed Plaintiff’s original Complaint without prejudice for failure to state a claim. ECF
19   No. 7. On August 27, 2019, Plaintiff timely submitted a First Amended Complaint
20   (“FAC”). ECF No. 8.
21         The Court screens Plaintiff’s First Amended Complaint as required by 28 U.S.C.
22   1915(e). Plaintiff’s First Amended Complaint now identifies both the nature of Plaintiff’s
23   disability and the nature of her disagreement with the Social Security Administration.
24   Specifically, Plaintiff alleges that: (1) she suffers from a “severe medically determinable
25   impairment of degenerative disc disease of the lumbar spine” (FAC at ¶ 9(a)); and (2) the
26   ALJ “failed to provide[] specific and legitimate reasons in giving little weight to two Social
27   Security Administration State Agency psychological consultants who assessed a severe
28

                                                      1
                                                                                      19cv1312-LL
1    mental impairment with limitations as required by 20 C.F.R. § 404.1527 and case law”
2    (FAC at ¶ 9(c)).
3          Plaintiff’s First Amended Complaint however still fails to identify when she alleges
4    she became disabled. See Varao v. Berryhill, No. 17-cv-02463-LAB-JLB, 2018 U.S. Dist.
5    LEXIS 16258, at * 4 (S.D. Cal. Jan. 31, 2018) (“[T]he complaint must state the nature of
6    plaintiff’s disability and when the plaintiff claims she became disabled.”) (emphasis added)
7    (quoting Montoya v. Colvin, No. 2:16-cv-00454-RFB-NJK, 2016 U.S. Dist. LEXIS 30114,
8    at *3-5 (D. Nev. Mar. 8, 2016) (citations omitted)).
9          In light of the foregoing, the Court DISMISSES Plaintiff’s First Amended
10   Complaint WITHOUT PREJUDICE. Plaintiff is granted until September 6, 2019 to file
11   a Second Amended Complaint. If Plaintiff fails to file a Second Amended Complaint
12   within the time permitted, or if the Second Amended Complaint fails to address the defect
13   identified above, the Court may enter a final order dismissing the action with prejudice.
14         IT IS SO ORDERED.
15
16   Dated: August 28, 2019
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                    19cv1312-LL
